Citation Nr: 1526302	
Decision Date: 06/22/15    Archive Date: 06/30/15

DOCKET NO.  11-30 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial compensable evaluation for hearing loss.

2.  Entitlement to an initial evaluation in excess of 10 percent for tinnitus.

3.  Entitlement to service connection for a lumbar spine condition, to include lumbar spondylosis, including as due to Agent Orange exposure.

4.  Entitlement to service connection for post-traumatic stress disorder (PTSD), including as due to Agent Orange exposure.

5.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include anxiety, depression, bipolar disorder, and hallucinations, including as due to Agent Orange exposure.

6.  Entitlement to service connection for hypertension, including as due to Agent Orange exposure or as secondary to service-connected diabetes mellitus.

7.  Entitlement to service connection for hyperlipidemia, including as due to Agent Orange Exposure.

8.  Entitlement to service connection for radiculopathy, L4, L5, S1, including as due to Agent Orange exposure or secondary to a lumbar spine condition.

9.  Entitlement to service connection for a bilateral leg condition with numbness and paresthesias, including as due to Agent Orange exposure or secondary to a lumbar spine condition.

10.  Entitlement to service connection for chronic prostatitis, including as due to Agent Orange exposure.

11.  Entitlement to a total rating for individual unemployability (TDIU) prior to November 26, 2013.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to November 1971, and from February to October 2003.  The Veteran also served in the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) from September 2008, June 2010, March 2011, and November 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) San Juan, the Commonwealth of Puerto Rico.  The Veteran filed timely appeals of these determinations to the Board.  
 
With respect to the Veteran's lumbar spine claim, claim for lower extremity radiculopathy, and hyperlipidemia, the Board notes that these issues were denied in a September 2008 rating decision.  In this regard, the Board notes that the September 2008 lower extremity claim was styled as a claim for tingling of the feet.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (the scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, including reference to a specific body part or system or a description of symptoms, as well as the other information of record); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Veteran submitted the statement of his spouse within one year of the September 2008 rating decision.  As evidence was submitted within one year of the September 2008 rating decision, these issues are considered pending until further determination, and have been set forth as above.  Beraud v. McDonald, 766 F.3d 1402 (Fed. Cir. 2014).

In addition, with respect to the Veteran's individual unemployability claim, the Board notes that the Veteran was awarded a scheduler 100 percent evaluation effective November 26, 2013.  A TDIU constitutes a lesser benefit than a total scheduler rating.  Thus, the issue of entitlement to a TDIU is effectively moot for the period beginning November 26, 2013.  VAOPGCPREC 6-99; 64 Fed. Reg. 52,375 (1999); 38 U.S.C.A. § 1114; 38 C.F.R. § 3.350, 3.341, 4.16(a).  As such, the issue is set forth as above.

The issues of entitlement to higher evaluations for hearing loss and tinnitus, and entitlement to service connection for an acquired psychiatric disorder other than PTSD, hypertension, hyperlipidemia, lower extremity radiculopathy, a bilateral leg condition, a lumbar spine condition, and individual unemployability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

Chronic prostatitis is not the result of a disease or injury in active service, to include exposure to Agent Orange. 


CONCLUSIONS OF LAW

The criteria for an award of service connection for chronic prostatitis have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA.

In November 2009 and April 2010 letters, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2014).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim at issue; information and evidence that VA would seek to provide; and information and evidence that the he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2014).  VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2014).  Relevant service treatment and other medical records have been associated with the claims file.  Here, the Board notes that the Veteran's claims file contains a January 2010 report of a private physician diagnosing several conditions.  The report, however, does not indicate that the Veteran has an ongoing relationship with this physician and, as such, a remand for additional records from this physician is not indicated.  

In this regard, the Board notes that the Veteran was not provided a VA examination in connection with his claim for chronic prostatitis.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  

These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, the service treatment records are silent as to any complaints or treatment for prostatitis.  Moreover, the post-service evidence does not indicate diagnoses or continuing treatment for prostatitis after service with the exception of a January 2010 report of a private physician indicating a diagnosis of chronic prostatitis but offering no opinion with respect to nexus to service or Agent Orange exposure.  For all of these reasons, the evidence does not indicate that the claimed disability may be related to active service such as to require an examination, even under the low threshold of McLendon.

II.  Service Connection.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  

Service connection may also be granted for listed chronic diseases when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Under § 3.303(b), an alternative method of establishing the second and/or third elements of service connection for a listed chronic disease is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a)).  Prostatitis is not a listed chronic disease.

Certain listed diseases associated with herbicide exposure, including Agent Orange, in service are presumed to be service connected if they are manifested to a compensable degree in Veteran's with service in Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  Prostatitis is not among the listed diseases subject to this presumption.

Lay persons may provide evidence of diagnosis and nexus under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt will be resolved in each such issue in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  An appellant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

With respect to the prostatitis claim, the Veteran's service treatment records are silent for this condition, as are the Veteran's outpatient treatment records.  The Veteran submitted the January 2010 report of a private physician that indicated that the Veteran had been diagnosed as having chronic prostatitis, but did not provide any further information as to its history or cause.  

Lay persons are competent to provide testimony or statements relating to symptoms or facts that are observable and within the realm of his or her personal knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir. 2007).  Specifically, in Jandreau, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit commented that competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Similarly, the Court has held that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In this case; however, the Veteran has provided no specific reports relating prostatitis to service, other than contend that his claimed disabilities are due to Agent Orange exposure.  While he had serve in Vietnam, as noted earlier prostatitis is not a disease that has been recognized as presumptively related to such exposure.  There is no other medical or expert evidence linking prostatitis to service.  As a lay person, the Veteran lacks the expertise to identify the causes of his prostatitis.

In summary, the evidence shows a current disability; but the preponderance of the evidence is against finding that the disability is related to his military service.  Reasonable doubt does not arise and the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014).


ORDER

Service connection for chronic prostatitis is denied.


REMAND

With respect to the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, he has been noted to have anxiety and depression, and he has been diagnosed with bipolar disorder and a private physician diagnosed PTSD in a January 2010 treatment report.  The physician also indicated that the Veteran had psychiatric symptoms related to his experiences in Vietnam.  The Veteran was afforded a VA examination in January 2011, which found that the Veteran did not have any psychiatric disorder on examination.  The examiner, however, did not address the January 2010 report.  As such, upon remand, the examiner is asked to consider the January 2010 report.  An opinion is needed as to whether the previous reports were erroneous or the disability has gone into remission.  Romanowsky, v. Shinseki, 26 Vet. App. 303 (2013).  

The Veteran was diagnosed as having hypertension in a private 2010 treatment note.  The Veteran's representative cited medical literature that he contends indicates a link between hypertension, Agent Orange, and diabetes mellitus.  The Veteran is service-connected for diabetes mellitus.  No VA examination has been afforded the Veteran in connection with this claim.  

The Veteran also contends that he has radiculopathy of the lower extremities at L4, L5, and S1, as diagnosed by his private physician in January 2010.  He contends that this is secondary to his lumbar spondylosis.  The Veteran also contends that he has a bilateral leg condition with numbness and paresthesias that may be related to his back or Agent Orange exposure.  In March 2014 service connection was established for Parkinson's disease including involvement of all four extremities.  VA examination is needed to determine whether there is additional disability related to service.

The Veteran was reportedly issued a supplemental statement of the case in February 2014 that addressed the ratings for hearing loss and tinnitus.  This document is referenced in the Brief Presentation dated in April 2015 and also by the Veteran in statements submitted to VA.  The actual document, however, is not attached to either the Veteran's VVA file or VBMS file.  

The TDIU claim is inextricably intertwined with the issues being remanded.  See Harris v. Derwinski, Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Associate a copy of the Veteran's February 2014 supplemental statement of the case, regarding the Veteran hearing loss and tinnitus claims, with the Veteran claims file. 

2.  Afford the Veteran a VA psychiatric examination.  The examiner should offer opinions in response to the following: 

Does the Veteran have a current acquired psychiatric disorder, to include PTSD, bipolar disorder, anxiety and depression?  

If the psychiatric disabilities identified in the January 2010 report of the Veteran private physician, are not found currently, were the prior diagnoses made in error or whether such conditions are in remission.

(b)  If PTSD was present at any time since 2008, what stressors support the diagnosis?  Is the diagnosis based on fear of hostile military or terrorist activity?

(c)  If the Veteran has had an acquired psychiatric disorder other than PTSD at any time since 2008, did such disorder have its onset during a period of active service, within one year of this period of active duty (in the case of a psychosis), or was such condition otherwise caused or aggravated by the Veteran's active military service, to include exposure to Agent Orange?  
	
In offering any opinion, the examiner must consider the Veteran's statements regarding the incurrence and symptoms of his claimed disorder and the continuity of symptomatology.  The reasons for any opinion should be provided.  

If the examiner cannot provide an opinion without resort to speculation, the examiner must explain why this is so, whether it is due to the examiner's limited expertise, or the limits of medical knowledge in general, or there is additional evidence that would permit the needed opinion to be provided.

5.  Arrange for a VA examination to determine whether the Veteran has hypertension, a back condition, to include lumbar spondylosis, or lower extremity disorders, including radiculopathy, L4, L5, S1, or a bilateral leg condition with numbness and paresthesias, that are related to his military service or a service-connected disability.  

The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should offer opinions as to the following questions: 

Does the Veteran have hypertension, a back condition, to include lumbar spondylosis, or lower extremity disorders, including radiculopathy, L4, L5, S1, or a bilateral leg condition with numbness and paresthesia? 

Are there lower extremity disorders apart from those related to the service-connected Parkinson's disease?  

If the examiner finds that the Veteran has hypertension, a back disorder or lower extremity disabilities other than service-connected Parkinson's disease, did such disorders have their onset during active duty, within one year of active duty, or were these conditions otherwise caused or aggravated by the Veteran's military service, to include exposure to Agent Orange in service?  

Were the lower extremity disorders, if any, caused by or secondary to the diagnosed back disability, if any, or diabetes mellitus?  

Was the Veteran's hypertension caused by or secondary to service-connected diabetes mellitus?  

In this regard, the examiner is asked to comment on the Veteran's service and post-service medical treatment records.  

In offering any opinion, the examiner must consider the Veteran's statements regarding the incurrence and symptoms of his claimed disorder and the continuity of symptomatology.  The reasons for any opinion should be provided.  

If the examiner cannot provide an opinion without resort to speculation, the examiner must explain why this is so, whether it is due to the examiner's limited expertise, or the limits of medical knowledge in general, or there is additional evidence that would permit the needed opinion to be provided.

6.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


